Citation Nr: 9914410	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-12 671	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines



THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits. 



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Manila, Philippines, VA Regional 
Office (RO), which found that the appellant had no recognized 
military service with the Armed Forces of the United States 
and was not eligible for VA benefits.

The Board notes that in his substantive appeal, received in 
August 1998, the appellant requested a Board hearing.  
However, in a letter received in September 1998, the 
appellant withdrew his request for a hearing, and requested 
instead a personal hearing before the RO.  The personal 
hearing was held in January 1999, and a transcript is of 
record.


FINDING OF FACT

The United States Army Reserve Personnel Center (ARPERCEN) 
certified that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant has not met the threshold requirement for 
eligibility for VA benefits.  38 U.S.C.A. §§ 101(2), 107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.1, 3.6, 3.8, 3.9, 
3.203 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991).  The issue presented in this case is one 
of status -- that is, whether the appellant is a "veteran" 
as that term is defined by statute for VA purposes.  A 
"veteran" is defined as a "person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2); see also 38 C.F.R. 
§ 3.1(d).  For purposes of determining entitlement to VA 
benefits, "service" is deemed to include a variety of 
Philippine military service.  38 C.F.R. § 3.8.  However, such 
service is deemed to be "active service" only when 
certified by the Armed Forces of the United States as 
follows:

For a Regular Philippine Scout or a member of 
one of the regular components of the Philippine 
Commonwealth Army while serving with Armed Forces 
of United States, the period of active service will 
be from the date certified by the Armed Forces as 
the date of enlistment or date of report for active 
duty whichever is later to date of release from 
active duty, discharge, death, or in the case of a 
member of the Philippine Commonwealth Army, June 
30, 1946, whichever was earlier.

38 C.F.R. § 3.9(a).  The active service of members of the 
irregular forces guerrilla will be the period certified by 
the service department.  38 C.F.R. § 3.9(d).  The "Armed 
Forces" is defined as including only "the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components."  38 C.F.R. § 3.1(a).

For the purpose of establishing entitlement to benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:  (1) the evidence is 
a document issued by the service department and, (2) the 
document contains needed information as to length, time, and 
character of service, and (3) in the opinion of the 
Department of Veterans Affairs, the document is genuine and 
the information contained in it is accurate.  38 C.F.R. § 
3.203(a).

38 C.F.R. § 3.203(c) provides in pertinent part: "When a 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements of paragraph (a) of 
this section, the VA shall request verification of service 
from the service department."  A service department finding 
as to the fact of service in the United States Armed Forces 
is, by regulation, binding upon VA for purposes of 
establishing entitlement to benefits.  Duro v. Derwinski, 2 
Vet. App. 530 (1992).

The appellant contends that he is eligible for VA benefits 
based on his military service in the Philippines during World 
War II.  Initially, the RO received the appellant's 
application for VA benefits in February 1998.  In his 
application, the appellant alleged that he served with the 
United States Armed Forces Far East from December 1941 to 
April 1946.  Pursuant to 38 C.F.R. § 3.203, the RO attempted 
to verify the appellant's alleged service by requesting 
certification from ARPERCEN.  In April 1998, ARPERCEN 
notified the RO that the appellant had "no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces."  

In his substantive appeal, the appellant stated he is a 
"monthly old age pensioner," and submitted, as evidence 
thereof, a copy of the application for the pension that he 
allegedly filed with the Philippine Veterans Affairs Office 
in July 1998.  The appellant's January 1999 hearing testimony 
was limited to statements reiterating that he "rendered 
military service" beginning in December 1941, and that he 
was discharged from service in 1945.  In regard to the 
appellant's lay statements and his pension application, the 
Board finds that, because those statements and that document 
do not comport to the requirements of 38 C.F.R. § 3.203, as 
set forth above, they are not competent to establish that the 
appellant had active military service with the United States 
Armed Services.  

Moreover, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has held that "VA is prohibited from 
finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces."  Duro, 2 Vet. App. at 532 
(1992).  In addition, we note that "service department 
findings are binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Id.; see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

On the basis of the evidence in this matter, there is no 
demonstration of qualifying military service by the 
appellant.  Inasmuch as the United States service 
department's certification is binding on the VA, the Board 
concludes that the appellant is not considered a "veteran" 
for purposes of entitlement to VA benefits and has not 
attained status as a claimant.  Therefore, the appellant's 
claim for entitlement to VA benefits must be denied as a 
matter of law. See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Additionally, based on the RO's above-noted efforts in 
obtaining pertinent evidence, and because the appellant has 
since submitted no service department documents in support of 
his claim, or any further information different from that 
previously submitted to ARPERCEN that would warrant a request 
for re-certification, see Sarmiento v. Brown, 7 Vet. App. 80 
(1994), the Board finds that VA has fulfilled its duty under 
38 C.F.R. § 3.203(c). 


ORDER

As the appellant did not have recognized military service, 
the benefit sought on appeal is denied.


		
	Gary L. Gick
Member, Board of Veterans' Appeals


 

